Title: From George Washington to Major General William Heath, 3 November 1778
From: Washington, George
To: Heath, William


  
    Dr sir
    Head Qrs [Fredericksburg, N.Y.] Nov. 3d: 1778
  
I have been favoured with your several Letters of the 23d—26th & 28th Ulto—the first and last of which came to hand last night and this morning.
  On the 29th, I wrote you of the difficulties that attend the procuring of flour. The Commissary I am persuaded, does not leave a step 
    
    
    
    untried to obtain supplies; but it will be, at least, immensely difficult to do it. The loss of the Biscuit was an event foreseen by many—and what might be reasonably expected. The Enemy did not intercept any of our Convoys of provisions, while they were in <Jerse>y as you had heard.
  With respect to the removal of the Convention troops—the Resolution of Congress which was transmitted you, requires the measure and points out the only condition, on which they could have remained. I was nothing more than a mere vehicle—an Instrument in forwarding of it, that it might have the intended operation. It will be certainly best for their baggage to go by Water into James River, from whence it may be transported to the Falls—and from thence to the places where the Troops are to quarter. If they have flag Vessels of their own at Boston or choose to provide them, the Baggage had better go in them; If otherwise, you will direct proper Ones to be provided for the occasion. In either case, it will be prudent for you and General Philips, or Generals Riedsel & Hamilton, to sign the passports which it will be necessary to furnis<h.> I should also suppose it adviseable—for One or more of their own Quarter Masters to go with the Vessels. I am Dr sir with great regard & esteem Yr Most Obedt sert
  
    Go: Washington
  
  
P.S. My Letter of the 29th inclosed a Copy of a Resolve of Congress appointing General Gates to command in the Eastern district. I transmitted him a Copy of the Resolution directing the removal of the Convention Troops—and write him by this conveyance upon the subject of their baggage in case he should be at Boston.
  
